DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 5/6/2022.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
In the response from applicant on the restriction requirement on 4/29/2022, applicant agree to withdraw invention of group 1 and elect GROUP 2. Hence Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claims. Election was made without traverse in the reply filed on 5/6/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15 and 36-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 13, the term of “…the one or more outputs are in analog form” (line 15) is vague and renders the claims indefinite. The term does not specify whether the one or more outputs are in an analog form (--one analog form) or the one or more outputs are in analog forms (--more than one analog forms).

Further,  the term of “parameters for each segment of the spline curve include one or more of an amplitude, a phase, or a frequency” (line 17-18) is vague and lacks proper antecedent basis, as nowhere in claim 13 cites “a segment of a spline curve” or “segments of a spline curve”. The claim dose not define what is/are segment/segments of a spline curve.

Claims 15 and 36-51 are rejected as containing the deficiencies of claim 13 through their dependency from claim 13.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Allowable Subject Matter
Claim 13 is rejected as they having 112 undefined issues, but would be allowable in case of the undefined issues are overcome by proper amendments. 

The following is an examiner’s statement of reasons for the allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

The prior art (Ofek et al and Wang et al, see below) taken either singly or in combination fails to anticipate or fairly suggest a digital-to-analog converter (DAC) card further comprising wherein the parametrized function defined by the function table is a spline curve, and parameters for each segment of the spline curve include one or more of an amplitude, a phase, or a frequency.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
     
(a) Ofek (US 20190049495) teaches a digital-to-analog converter (DAC) card for controlling qubits in a quantum information processing (QIP) system (abstract; figs. 6, 8 and 10), comprising: a digital logic component (fig. 10A, 1020, 1040) having: a waveform generator for each output of the DAC card, wherein each output controls one or more optical beams for a separate qubit of the QIP system (abstract; ¶[0096]); and a pair of tables (fig. 10A, 1005, 1010) that collectively provide commands to the waveform generator (fig. 10A, 1020, 1040), a first table (1010) of the pair of tables being a function table and a second table (1005) of the pair of tables being an instruction table, the function table (1010) defining a parametrized function to be generated by the waveform generator and the instructions table (1050) defining subroutine calls to the function table or conditional loop instructions for the function table (¶[0159], ¶[0160] and ¶[0220]); and one or more DAC components (fig. 10A, DAC1, DAC2), each DAC component providing one or more of the outputs of the DAC card, each DAC component receiving the parametrized function generated by the one or more waveform generator to generate the one or more outputs, wherein the parametrized function is in digital form and the one or more outputs are in analog forms (fig. 10A; ¶[0159] and ¶[0220]).

(b) Wang et al (“Single-qubit quantum memory exceeding 10-minute coherence time”; Nature Photonics 11, 10 (2017): 646-650) teaches a system providing outputs controlling one or more optical beams for a qubit (abstract; fig. 1), wherein a direct digital synthesizer (DDS) as a useful type of waveform generator for providing outputs controlling one or more optical beams for a qubit (page 5, left col. 1st paragraph).

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872